Exhibit 10.21



TURTLE BEACH CORPORATION
2013 STOCK-BASED INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS




This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the
[________] (the “Grant Date”), is by and between Turtle Beach Corporation, a
Nevada corporation (the “Company”), and [_________] (the “Grantee”).


WITNESSETH:


WHEREAS, the Company desires to afford the Grantee an opportunity to own Shares
of the Company as hereinafter provided, in accordance with the provisions of the
Turtle Beach Corporation 2013 Stock-Based Incentive Compensation Plan (the
“Plan”), a copy of which is attached hereto as Exhibit A;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.Grant of Shares. The Company hereby issues to the Grantee an award (the
“Award”) of [______] shares of the Company’s Common Stock (the “Shares”). The
Award is in all respects limited and conditioned as hereinafter provided, and is
subject in all respects to the terms and conditions of the Plan now in effect
and as it may be amended from time to time.
2.    Vesting. Subject to the Grantee’s continuing service in good standing on
the Company’s Board of Directors (the “Board”), the Award shall vest with
respect to [___]% of the Shares on [each of] the first [___] anniversaries of
the Grant Date. The period between the Grant Date and the date of vesting of the
Award is the “Restricted Period.”
3.    Effect of Termination of Service. If the Grantee ceases to serve on the
Board for any reason, the Award shall immediately cease to vest and the unvested
portion shall be forfeited with no compensation due to the Grantee.
4.    Change in Control. Any unvested portion of the Award that has not been
forfeited as provided herein shall vest immediately prior to the consummation of
a Change in Control.
5.    Restrictions; Transferability of Shares. Except as provided in the Plan,
during the Restricted Period, the Shares and any rights relating thereto are not
assignable or transferable and the Shares shall not be alienated, pledged, or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Shares
during the Restricted Period shall be wholly ineffective and, if any such
attempt is made, the Shares shall be forfeited by the Grantee and all of the
Grantee’s




--------------------------------------------------------------------------------



rights in and to the Shares shall immediately terminate without any payment or
consideration due to the Grantee.
6.    Rights as a Shareholder. During the Restricted Period, the Grantee shall
have the right to vote the Shares. During the Restricted Period, no dividend
shall be paid with respect to the Shares and the Grantee shall have no future
right to any dividend paid during the Restricted Period.
7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position with the
Company or any Subsidiary or Affiliate, including as a Non-Employee Director of
the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the Grantee’s service on the
Board or otherwise, at any time, with or without cause.
8.    Plan Terms; Definitions. The Shares covered by the Award are issued under
the Plan and governed by its terms. Except as specifically set forth herein, in
the event of any inconsistency in the Plan and this Agreement, the Plan’s terms
control. Any term capitalized herein that is not separately defined shall have
the meaning set forth in the Plan.
9.     Stock Issuance. The Company may issue stock certificates or evidence the
Grantee’s interest in the Shares by using a restricted stock book entry account
with the Company’s transfer agent. A physical or electronic legend, as
applicable, may be placed on any certificate(s) representing the Shares
indicating restrictions on the transferability of the Shares or any other
restrictions that the Committee may deem advisable under any applicable rules,
regulations or other requirements of any federal or state government or
regulating agency or exchange on which shares of the Company’s common stock are
listed or quoted. The Grantee shall execute a stock power endorsed in blank to
the Company and such stock power and any such certificates shall be held in
escrow by the Company during the Restricted Period.
10.    Governing Law. To the extent that Federal laws do not otherwise control,
the validity and construction of this Agreement shall be construed and enforced
in accordance with the laws of the State of California, but without giving
effect to the choice of law principles thereof.
11.    Taxes. The Grantee shall satisfy any and all requirements relating to
applicable federal, state, local and foreign taxes. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries or
Affiliates shall be responsible for withholding any income tax, social security,
unemployment, disability insurance or other tax obligations that become due from
the Grantee in connection with this Award, and the Grantee shall indemnify the
Company and its Subsidiaries and Affiliates and hold them harmless from and
against all claims, damages, losses and expenses, including reasonable fees and
expenses of attorneys, relating to any obligation imposed by law on the Company
or any of its Subsidiaries or Affiliates to pay any such taxes. Notwithstanding
the foregoing, the Company may in its discretion effect such withholding as they
may determine to be required by law.

-2-



--------------------------------------------------------------------------------



12.    Entire Agreement; Receipt of Documents. This Agreement and the Plan set
forth the entire understanding of the parties hereto and supersede all prior
agreements, arrangements, and communications, whether oral or written,
pertaining to the subject matter hereof. The Grantee hereby acknowledges receipt
of a copy of the Plan and this Agreement, represents that he or she has read and
understands the terms and provisions thereof, and accepts the Award subject to
all the terms and conditions of the Plan and this Agreement.
13.    Counterparts. This Agreement may be executed and delivered in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement shall become effective only when counterparts have been executed
and delivered by all parties whose names are set forth on the signature page(s)
hereof. Any signature delivered by fax or in pdf format shall have the same
force and effect as an original signature.




[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Grantee has hereunto set his or her hand
and seal, all as of the day and year first above written.


GRANTEE    TURTLE BEACH CORPORATION




____________________________    By:__________________________________
Grantee’s Signature    Title:




____________________________    _____________________________________
Date    Date




[EXHIBIT A – COPY OF PLAN]

-4-

